Exhibit 10.8(c)
“1st Lien Amendment”

     
 
  AMENDMENT NO. 3 dated as of November 11, 2008 (this “Amendment”) to the
Credit, Security, Guaranty and Pledge Agreement, dated as of January 12, 2006,
as amended and restated as of April 13, 2007, among RHI Entertainment, LLC (the
“Borrower”), Parent and the Guarantors referred to therein, the Lenders referred
to therein and JPMorgan Chase Bank, N.A., as Issuing Bank and as Administrative
Agent for the Lenders (the “Administrative Agent”) (as the same has been
amended, supplemented or otherwise modified from time to time prior to this
Amendment, the “Credit Agreement”).

INTRODUCTORY STATEMENT
     WHEREAS, the Lenders have made available to the Borrower certain credit
facilities pursuant to the terms of the Credit Agreement.
     WHEREAS, the Borrower, Parent, the Guarantors, the Required Lenders and the
Administrative Agent have agreed to amend the Credit Agreement, on the terms and
subject to the conditions hereinafter set forth.
     NOW THEREFORE, the parties hereto hereby agree as follows:
SECTION 1. Defined Terms. Capitalized terms used herein and not otherwise
defined herein shall have the meaning given them in the Credit Agreement (for
the avoidance of doubt, as amended by this Amendment).
SECTION 2. Amendments to the Credit Agreement Upon Amendment Effective Date.
Subject to the satisfaction of the conditions precedent set forth in Section 3
hereof:
     (a) Section 1.1 of the Credit Agreement is hereby amended by deleting the
final sentence appearing in clause “C.” of the definition of “Eligible
Receivables” and inserting in lieu thereof the following language:
“For the purposes hereof, “Spot Rate” shall mean the exchange rate of the
applicable foreign currency quoted in Dollars as of the end of the Business Day
(either New York closing price or late New York trading price) immediately
preceding the relevant date of determination (1) as published by The Wall Street
Journal in print or online or (2) if, as of the relevant date of determination,
The Wall Street Journal does not publish such rate, by reference to a print or
online publication of exchange rates reasonably satisfactory to the
Administrative Agent and the Borrower, and in any such case determined without
reference to any forward rate.”

 



--------------------------------------------------------------------------------



 



     (b) Section 2.16(a) of the Credit Agreement is hereby amended by:
(i) deleting the word “and” appearing after clause “(A)” of the first proviso
appearing in Section 2.16(a) and (ii) inserting the following language
immediately prior to period appearing at the end of Section 2.16(a):
”, and (C) the Borrower shall not request that any Letter of Credit be issued
if, after giving effect thereto, the then current L/C Exposure would exceed
$10,000,000”
SECTION 3. Conditions to Effectiveness. The effectiveness of this Amendment is
subject to the satisfaction of each of the following conditions (the date on
which such conditions have been satisfied referred to herein as the “Amendment
Effective Date”):
     (a) the receipt by the Administrative Agent of counterparts of this
Amendment which, when taken together, bear the signatures of the Borrower, the
Parent, the Guarantors (and any entity required to join the Credit Agreement as
a Guarantor pursuant to Section 5.21 of the Credit Agreement), the Required
Lenders and the Administrative Agent;
     (b) after giving effect to this Amendment, no Event of Default or Default
shall have occurred and be continuing; and
     (c) the representations and warranties contained in Section 4 hereof being
true and correct.
SECTION 4. Representations and Warranties. Each Credit Party represents and
warrants that before and after giving effect to this Amendment, the
representations and warranties contained in the Credit Agreement are true and
correct in all material respects on and as of the date hereof as if such
representations and warranties had been made on and as of the date hereof
(except to the extent that any such representations and warranties specifically
relate to an earlier date).
SECTION 5. Further Assurances. At any time and from time to time, upon the
Administrative Agent’s request and at the sole expense of the Credit Parties,
each Credit Party will promptly and duly execute and deliver any and all further
instruments and documents and take such further action as the Administrative
Agent reasonably deems necessary to effect the purposes of this Amendment.
SECTION 6. Fundamental Documents. This Amendment shall constitute a Fundamental
Document.
SECTION 7. Full Force and Effect. Except as expressly set forth herein, this
Amendment does not constitute a waiver or a modification of any provision of the
Credit Agreement or a waiver of any Event of Default under the Credit Agreement.
The Credit Agreement and the other Fundamental Documents shall continue in full
force and effect in accordance with the provisions thereof on the date hereof
and are hereby ratified and affirmed. As used in the Credit Agreement, the terms
“Agreement”, “this Agreement”, “herein”, “hereafter”, “hereto”, “hereof”, and
words of similar import, shall, unless the context otherwise requires, mean the
Credit Agreement as amended by this Amendment.

2



--------------------------------------------------------------------------------



 



SECTION 8. References. This Amendment shall be limited precisely as written and
shall not be deemed (a) to be a consent granted pursuant to, or a waiver or
modification of, any other term or condition of the Credit Agreement or any of
the instruments or agreements referred to therein or (b) to prejudice any right
or rights which the Administrative Agent or the Lenders may now have or have in
the future under or in connection with the Credit Agreement or any of the
instruments or agreements referred to therein. Whenever the Credit Agreement is
referred to in the Credit Agreement or any of the instruments, agreements or
other documents or papers executed or delivered in connection therewith, such
reference shall be deemed to mean the Credit Agreement as modified by this
Amendment.
SECTION 9. APPLICABLE LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
SECTION 10. Counterparts. This Amendment may be executed in two or more
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute but one instrument. Delivery of an executed
counterpart of a signature page of this Amendment by facsimile transmission or
electronic photocopy (i.e., “.pdf”) shall be effective as delivery of a manually
executed counterpart hereof.
SECTION 11. Expenses. The Borrower agrees to pay all out-of-pocket expenses
incurred by the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment, including, but not limited to, the
reasonable fees and disbursements of counsel for the Administrative Agent.
SECTION 12. Headings. The headings of this Amendment are for the purposes of
reference only and shall not affect the construction of or be taken into
consideration in interpreting this Amendment.
[Signature Pages Follow]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereby have caused this Amendment to be
duly executed as of the date first written above.

            BORROWER:


RHI ENTERTAINMENT, LLC
      By   /s/ Henry S. Hoberman        Name:   Henry S. Hoberman       
Title:   EVP, General Counsel & Secretary        PARENT:


RHI ENTERTAINMENT HOLDINGS II, LLC
      By   /s/ Henry S. Hoberman        Name:   Henry S. Hoberman       
Title:   EVP, General Counsel & Secretary        GUARANTORS:


RHI ENTERTAINMENT DISTRIBUTION, LLC
      By   /s/ Henry S. Hoberman        Name:   Henry S. Hoberman       
Title:   EVP, General Counsel & Secretary        RHI ENTERTAINMENT PRODUCTIONS,
LLC
      By   /s/ Henry S. Hoberman        Name:   Henry S. Hoberman       
Title:   EVP, General Counsel & Secretary     

[Signature Page to Amendment No. 3 to the Amended and Restated Credit Agreement]

 



--------------------------------------------------------------------------------



 



            RHI INTERNATIONAL DISTRIBUTION, INC.
      By   /s/ Marty DeGrazia        Name:   Marty DeGrazia        Title:   VP &
Secretary        LIBRARY STORAGE, INC.
      By   /s/ Vincent Montagano        Name:   Vincent Montagano       
Title:   President     

[Signature Page to Amendment No. 3 to the Amended and Restated Credit Agreement]

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Issuing Bank
      By   /s/ Alexandra Bratman        Name:   Alexandra Bratman       
Title:   Vice President     

[Signature Page to Amendment No. 3 to the Amended and Restated Credit Agreement]

 



--------------------------------------------------------------------------------



 



            LENDER:


Bank of America, N.A.
      By   /s/ Daniel Timmons        Name:   Daniel Timmons        Title:  
Senior Vice President     

            LENDER:


THE ROYAL BANK OF SCOTLAND PLC
      By:   /s/ Tyler J. McCarthy         Name:   Tyler J. McCarthy       
Title:   Director          LENDER:


UNION BANK OF CALIFORNIA, N.A.
      By:   /s/ Lawrence Endo         Name:   Lawrence Endo        Title:  
Assistant Vice President          LENDER:


ALLIANCE & LEICESTER COMMERCIAL FINANCE PLC
      By:   /s/ G.A. Faulkner         Name:   G.A. Faulkner        Title:   Head
of Structured Finance              By:   /s/ Jonathan Marchant        Name:  
Jonathan Marchant        Title:   Senior Manager          LENDER:


BNP PARIBAS
      By:   /s/ Gregg Bonardi         Name:   Gregg Bonardi        Title:  
Director              By:   /s/ Ola Anderssen         Name:   Ola Anderssen     
  Title:   Director          LENDER:


BAYERISCHE HYPO- UND VEREINSBANK AG
      By:   /s/ Bastian Kolbe         Name:   Bastian Kolbe        Title:  
Schwab SVP          LENDER:


ISRAEL DISCOUNT BANK OF NEW YORK
      By:   /s/ David A. Acosta         Name:   David A. Acosta        Title:  
Senior Vice President              By:   /s/ Michael Paul         Name:  
Michael Paul        Title:   Vice President          LENDER:


CALIFORNIA BANK & TRUST
      By:   /s/ Connie McCoy         Name:   Connie McCoy        Title:   Vice
President          LENDER:


BANK LEUMI USA
      By:   /s/ Jacques Delvoye         Name:   Jacques Delvoye        Title:  
FVP          LENDER:


[THE GOVERNOR AND COMPANY OF THE BANK OF IRELAND]
      By:   /s/ G.A. Marchant         Name:   G.A. Marchant        Title:  
Director              By:   /s/ T.J. Herring         Name:   T.J. Herring       
Title:   Manager          LENDER:


MANUFACTURERS BANK
      By:   /s/ Maureen Kelly         Name:   Maureen Kelly        Title:   Vice
President          LENDER:


CIT LENDING SERVICES CORPORATION
      By:   /s/ Sherrese Clarke         Name:   Sherrese Clarke        Title:  
Vice President     

[Signature Page to Amendment No. 3 to the Amended and Restated Credit Agreement]

 